EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of Cleco Corporation of our report dated February 25, 2010 relating to the financial statements of Acadia Power Partners, LLC, which appears in Cleco Corporation’s 2010 Annual Report on Form 10-K for the year ended December 31, 2009.We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP New Orleans, LA November 30, 2010
